TRESPASS for taking a load of fetches, &c. The defendant pleaded that part of them were on B. acre and part of them on W. acre; and that one I. S. and Pots, in right of Lady Ursula, his wife, had title to B. acre, and justified the taking by the command of I. S. Pots and Ursula. The plaintiff made a bad replication. Whereupon the defendant demurred, and the plaintiff took two exceptions to the bar.
1. A gentleman cannot have a lady for his wife.
Curia, viz. Doderidge, J. and Whitlock, J. This would have been a good exception to the writ, but it is too late now.
2. It does not appear on what land the fetches grew.
The court allowed this exception, and there was a rule for judgment nisi causa, &c. Noy 88. Poph. 208. Bendl. 198.